125 U.S. 694 (1887)
SHREVEPORT
v.
HOLMES.
SHREVEPORT
v.
CROOKS.
SHREVEPORT
v.
CARTER.
Nos. 1121, 1122, 1123.
Supreme Court of United States.
Submitted October 17, 1887.
Decided November 14, 1887.
Rehearing refused January 9, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF LOUISIANA.
Mr. N.C. Blanchard and Mr. T. Alexander for plaintiff in error and for petitioner.
Mr. A.H. Leonard for defendant in error on the submission of the cases.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
These petitions are denied. The rehearing was granted in Home Insurance Co. v. New York, 119 U.S. 129, after a decision by a divided court, because an important constitutional question was involved. The questions in these cases are not of that character.